DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 8, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a system or method thereof comprising a rotor position determination module configured to: 
receive an indication of the electrical current induced in the machine; 
convert the indication into a d-axis current component and a q-axis current component, the d-axis current component and the q-axis current component being associated with a rotating rectangular coordinate system defined by a d-axis and a q-axis; and 
determine an initial position of the rotor based on the d-axis current component and/or the q-axis current component.
Claims 2-7 and 15-16 are allowed because they depend on claim 1.
Claims 9-14 and 17 are allowed because they depend on claim 8.
For claim 18, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a system comprising a rotor position determination module, wherein the rotor position determination module comprises: 
a transformation module configured to convert the indication into a d-axis current component and a q-axis current component, the d-axis current component and the q-axis current component being associated with a rotating rectangular coordinate system defined by a d-axis and a q-axis;

a regulator module configured to compare the q-axis current component to a reference and to determine a first estimate of a rotational angle of the rotor;
a comparator module configured to compare the d-axis current component to a prior d-axis current component and to determine a direction of rotation of the rotor based on the comparison; and 
a position determination module configured to estimate the position of the rotor based on the first estimate of the rotational angle of the rotor and the direction of rotation of the rotor.
Claims 19-20 are allowed because they depend on claim 18.
The prior art made of record in form 892 and 1449, discloses a motor control system. One of the closest prior art US 7,872,438 B2 to Morimoto et al. discloses an initial pole position estimating apparatus and method for an AC synchronous motor to estimate an initial pole position of the AC synchronous motor. The initial pole position estimating apparatus can estimate an initial pole position in a short time with high precision without depending on a fluctuation in a load. The initial pole position estimating apparatus further includes a pole position correcting portion for correcting the pole position command and a thrust force or torque pattern correcting portion for correcting the thrust force or torque pattern, and an initial pole position is estimated through a repetitive correction. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846